Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/5/2021 have been fully considered but they are not persuasive.  The Applicant amends claim 19 in order to further clarify the limitation.  The Applicant states the configuring (of the DRX/PSM) may occur at the network side but argues the DRX/PSM is received at the apparatus such that they are already configured to be coordinated with DRX/PSM of other devices in the same coverage area.  The Applicant concludes the claim is clear and the 112 rejection should be withdrawn.  In response, the Applicant appears to admit the limitation: “wherein the configured discontinuous reception cycles or power saving mode of the apparatus is coordinated with other devices in a same coverage area of the temporary cell of the unmanned vehicle base station” does not carry patentable weight.  The Applicant admits the coordination is performed on the network side and not the claimed apparatus therefore this isn’t a limitation on the function or structure of the claimed apparatus.  				The Applicant argues the references do not disclose the limitations in the claim.  The Applicant broadly describes the four references used in the rejection.  The Applicant argues the references do not disclose any of the limitations other than the basic components such as the processor, memory.  Applicant appears to argue Murphy discloses reception of a request for guaranteed communication service according to a SLA for high priority group devices but not actually signaling an indication of their capability to switch to a temporary cell. Applicant argues Patel discloses indicating whether a station has the ability to connect to different devices (but not specifically the temporary cell of unmanned vehicle BS).		In response, the Applicant does not have a logical explanation of why the UAV network controller (in Murphy) is sending out a UAV cell to high priority users in response to a request if they are unable to access the temporary UAV cell.  The Patil references explicitly disclose a STA can indicate specific devices it is able to connect with, and includes reserved bits for other capability indications.  The Applicant argues that the references do not bluntly word for word recite the limitation.  "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton" KSR, 550 U.S. at 421, 82 .  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461